The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 42-64 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt (US 2013/0216085) considered with Prest et al. (US 2009/0097689).
	Honeycutt discloses a pair of earbuds 1850.  See figure 18, for example.  The pair of earbuds 1850, comprising:  a first earbud 1875’; and a second earbud 1875, comprising:  (i) an earbud engagement sensor 1830 for sensing an engagement of the second earbud 1875 with the first earbud 1875’; and (iii) a control device 1840, wherein the control device 1840 receives a signal from the earbud engagement sensor 1830, based on the engagement of the second earbud 1875 with the first earbud 1875’, and sends a signal to an electronic device operation circuit 1855 which operates a remotely connected electronic device 1805 based on the signal from the earbud engagement sensor 1830 (see para. 0118, regarding “the earbud engagement detector 1830 sends a signal to the controller 540 that the earbud 1875 has been coupled with the earbud 1875’.  In these embodiments, upon receiving the signal from the earbud engagement detector 1830, the controller 1840 sends a signal to the electronic device activation circuit 1855 to deactivate the electronic device 1805; see also, para. 0097, regarding deactivating the electronic device 1805 by, for example, “hang up the phone and terminate the call” or “pause the electronic device”).
	Honeycutt discloses the invention as claimed, but fails to specifically teach that the second earbud 1875 further includes (ii) an earbud accelerometer for sensing a movement of the second earbud 1875, wherein the control device 1840 further receives a signal from the earbud accelerometer based on the movement of the second earbud 1875.  Prest discloses an earbud 100 (see figure 1A) including an earbud accelerometer 110 for sensing a movement of the earbud 100, in the same field of endeavor, for the purpose of controlling a remotely connected electronic device 216 to “play, pause, next, back, skip, volume up, or the volume down”, for example, in response to a predetermined movement of the earbud 100 detected by the earbud accelerometer 110 (see para. 0037-0038).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Honeycutt, in view of Prest, such that the second earbud 1875 further includes an earbud accelerometer for sensing a movement of the second earbud 1875, wherein the control device 1840 further receives a signal from the earbud accelerometer based on the movement of the second earbud 1875.  A practitioner in the art would have been motivated to do this for the purpose of enabling a user of the second earbud 1875 to further control the remotely connected electronic device 1805 to perform next, back, skip, volume up, or volume down functions, for example, in response to a predetermined movement of the earbud 1875 detected by the earbud accelerometer.
	Regarding claims 21, 49, and 58, the earbud 1875 is configured to removably couple with an opposing earbud 1875’.
	Regarding claims 22, 50 and 59, Honeycutt further teaches in an embodiment of the invention that the earbud is configured to removably couple with a base unit (for example, base unit 1701 of fig. 17).
	Regarding claims 42, 51, and 60, the control device 1840 wirelessly connects with the electronic device operation circuit 1855.
	Regarding claims 43, 48, 52, 57, and 61, wherein an engagement and a disengagement of the earbud 1875 with the one of the opposing earbud 1875’, a magnet 1885 and a magnetically attractable surface 1895 controls one or more functions of the remotely connected electronic device 1805.  See para. 0118.
	Regarding claims 44, 53, and 62, the remotely connected electronic device 1805 comprises a smartphone.  See para. 0103.
	Regarding claims 45, 54, and 63, Honeycutt further teaches in an embodiment that the earbud is configured to couple with an earbud holding device (for example, earbud holding device 1701 of fig. 17).  Further, the first (opposing) earbud 1875’ can be considered the claimed “earbud holding device”.
	Regarding claims 46, 55, and 64, movement of the earbud 1875 controls one or more functions of the remotely connected electronic device 1805 (via, movement of the earbud’s accelerometer, as taught by Prest; see rejection above).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
August 12, 2022